DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 15 Nov 2021.

Status of the Claims
Examined herein: 1–11

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/270613 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 6 May 2014.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Withdrawn Objections
The objection to claim 11 is hereby withdrawn in view of applicant's amendments.

Withdrawn Rejections
The rejection of claims 1–4, 10 and 11 under 35 USC § 112(b)/(pre-AIA ) second paragraph is hereby withdrawn in view of Applicant's amendments.
The rejection of claims 1–11 35 USC § 103 over Homayouni, Koike and Laszlo is hereby withdrawn in view of Applicant's amendments, and persuasive argument that none of these references 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–11 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale so it conforms to the claims as currently presented.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identify[ing] a previously unknown kinase".
Mathematical concepts recited in the claims include "a feature vector within a feature space"; "creating … an n-ary entity relationship tree" and its constituent steps; and calculating "a cosine similarity measure".
Steps of evaluating, analyzing or organizing information recited in the claims include "identifying a set of features … describing a set of kinases", "a request to identify the previously unknown kinase that is related to the known biological and/or chemical entity"; "predicting … the previously unknown kinase that is related to the known kinase"

Claims 1, 3, 5 and 10 recite additional elements that are not abstract ideas: that the methods are "computer-implemented … in a database", and that they include the step of "receiving a query at the database".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claims 1, 3 and 10 also recite the non-abstract step of "outputting the predicted, previously unknown, kinase".  Claim 5 recites the non-abstract step of "outputting the predicted, previously unknown, biological and/or chemical entity".  Outputting the results of the abstract idea is quintessential insignificant extrasolution activity that does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic steps of outputting the results of the abstract idea constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under § 101
In the reply filed 15 Feb 2022, Applicant asserts that "the pending claims provide an improvement to computing technology by creating an n-art tree data structure that can be used to summarize and visualize a complex ontology" (p. 8).
A binary tree data structure (cf. clm 2)  is not an improvement to computing technology, because it existed for decades prior to the time of invention.  Its use "to summarize and visualize a complex ontology" is not an improvement to a computer technology.  The computer is simply presenting data in a format that is "visually graspable for human comprehension" (p. 8).  The human is doing the comprehending, not the computer.  The claims merely invoke the computer as a tool to analyze and present biological data to a user.
The argument is therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–11 are rejected under 35 U.S.C. 103 as being unpatentable over Homayouni, et al. (Bioinformatics 2005; ref. 5 on IDS of 2 Jan 2019); Koike, et al. (Genome Research 2003); Laszlo, et al. IEEE Transactions on Knowledge and Data Engineering 2005; ref. 16 on IDS of 2 Jan 2019); and Narula, et al. (Computers and Operations Research 1980; ref. 17 on IDS of 2 Jan 2019).
The explanation of the correspondence among Homayouni, Koike, Laszlo and the claim limitations is substantially identical to that presented in the previous Office action.
Claim 5 is directed to a method comprising:
(i)	"receiving a query at [a] database"
(ii)	"identifying a set of features …"
(iii)	"receiving a request to identify [a] previously unknown biological and/or chemical entity …"
(iv)	"creating, for the set of biological and/or chemical entities (E), an n-ary entity relationship tree …"
(v)	"predicting from the created n-ary entity relationship tree, …"
(vi)	"outputting the predicted, previously unknown biological and/or chemical entity"
Claim 1 limits the "biological and/or chemical entity" to a "kinase"; claim 10 is directed to a system that implements the method of claim 1. Claim 3 limits the "database" to a "document database".
With respect to claims 1, 3, 5, and 10, Homayouni teaches a of "analysis of novel associations discovered in genomic experiments" (Abstract), comprising:
(i)	querying a database for documents related to biological processes (p. 106 § "Gene-document collection")
(ii)	generating a matrix of weighted term frequencies for each gene mentioned in the documents (p. 107 § "Text representation")
(iii)	the method "may be useful as a hypothesis-generating tool to identify potential new relationships that can be explored further experimentally" (p. 114, top of col. 1)

(v,vi)	inferring and reporting the function of genes based on the cluster to which they are assigned (p. 112 § "Hierarchical clustering")
Homayouni teaches that "SGO can provide a robust method for high-throughput method to explore the function of genes based on implicit and explicit information in the biomedical literature" (p. 112, bot. of col. 1).
Homayouni teaches that the genes included in the analysis can include kinases (p. 106, col. 2), but does not teach that the unknown biological entity is a kinase.
Koike "developed the Kinase Pathway Database using sequence analysis and natural-language processing (NLP) techniques" (p. 1231, mid. of col. 2).  "The interaction data were automatically extracted from MEDLINE abstracts using natural-language processing for all genes, not only protein kinases" (p. 1231, bot. of col. 2).  Koike teaches that the database "will also allow us to predict unknown protein functions" (p. 1231, mid. of col. 1).
Neither Homayouni nor Koike teaches clustering the documents by "selecting a root node of the tree based on a nearest-to-average distance between feature vectors in the feature space".
Laszlo teaches a method of clustering entities, comprising
(i,ii)	receiving "a microdata set with                 
                    n
                
             records and                 
                    p
                
             numerical attributes" (p. 903 § 2)
(iii)	"the classifyPoint procedure assigns                 
                    p
                
             to a cluster and returns                 
                    p
                
            ’s cluster" (p. 905 § 3.3)
(iv)	"Prim’s method selects an arbitrary data point                 
                    v
                    ∈
                    V
                
             and builds a minimum-cost tree                 
                    T
                
             spanning                 
                    S
                    =
                    
                        
                            v
                        
                    
                
             … The method proceeds iteratively: in each iteration, it selects some point                 
                    u
                    ∈
                    V
                    -
                    S
                
             that is closest to set                 
                    S
                
            ; where point                 
                    w
                    ∈
                    S
                     
                
            is closest to                 
                    u
                
            , it adds the                 
                    
                        
                            u
                            ,
                            w
                        
                    
                
             to tree                 
                    T
                     
                
            and adds point                 
                    u
                
             to set                 
                    S
                
            . The process continues until                 
                    S
                    =
                    V
                
            , at which time                 
                    T
                
             represents the MST spanning point set                 
                    V
                
             as a whole" (p. 904 § 3.1); "one can produce an MST that tends toward lower average node depth by seeding Prim’s algorithm [i.e. selecting the root node                 
                    v
                
            ] with a data point that lies near the centroid of point set                 
                    V
                
            " (p. 905, mid. of col. 1); the centroid of a set is the average of all the data points, so the point nearest the centroid has the nearest-to-average distance between feature vectors
(v)	"the objective [of microaggregation] is to group similar records together" (p. 902, mid. of col. 1); i.e. identify groups of similar records that were not previously known to be similar to one another
(vi)	generating a visual representation of the tree, including a node for each of the                 
                    n
                
             records (p. 903, Fig. 1)
Laszlo further teaches that this method was implemented using computer software (p. 907 § 4.3), which necessitates a computer system storing that software, as recited in claim 10.
Homayouni teaches that "a fundamental problem in information retrieval, particularly in context of the biomedical literature, is that document size and representation are not normally distributed. Often, the document collection is biased by a few genes which contain an overwhelming majority of the text material" (p. 112, bot. of col. 2).  Laszlo teaches that "for data sets that contain pronounced clustering effects, our algorithm results in significantly lower information loss" (p. 903, top of col. 1).  "A few genes which contain an overwhelming majority of the text material" is a "data set[] that contain[s] pronounced clustering effects".  So the microaggregation and clustering method of Laszlo is advantageous for overcoming the problem, noted in Homayouni, of non-normal document distribution.
None of Homayouni, Koike or Laszlo teaches "based on determining that the candidate node has n children, removing the candidate node from the candidate nodes".
                
                    
                        
                            d
                        
                        
                            i
                        
                    
                
             at a node                 
                    i
                
             for every                 
                    i
                    ∈
                    V
                
            , is less than or equal to                 
                    
                        
                            b
                        
                        
                            i
                        
                    
                
            " (bot. of p. 239).  In other words, if a "candidate node has n children"1, then it can no longer be a candidate for having additional children added to it (step iv).  Narula teaches how to modify Prim's algorithm to construct a degree-constrained spanning tree (DCST): "any 'fragment'                 
                    
                        
                            V
                        
                        
                            s
                        
                    
                    ⊂
                    V
                
             can be connected to the 'nearest neighbor' by the shortest edge whose inclusion will not violate any degree constraint" (mid. of p. 240) (step g).  Narula teaches "the DCST so generated need not be a DCMST" (bot. of p. 240), but then teaches how to modify the resulting DCST so that it is a DCMST (top of p. 241).  Narula also teaches a visual representation of the tree that includes a node for all of the nodes in                 
                    V
                
             (p. 244, Fig. 1; p. 246, Fig. 2; p. 247, Fig. 3).
With respect to claims 2, 4, 6 and 11, Homayouni teaches that the tree can be a binary tree (p. 113, Fig. 6B).
With respect to claims 7–9, Homayouni teaches that the biological entity can be a gene or its corresponding protein, including kinases, which interact with other proteins (p. 106, col. 2).  Koike teaches kinase genes and proteins, and interactions between kinases and other proteins (p. 1232 § "Database contents").
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the kinase database of Koike in the method of Homayouni, because the database of Koike is a collection of high-quality, curated documents, which is an advantageous data source for the method of Homayouni.  Given that both Homayouni and Koike are directed to inferring the function of 
Said practitioner also would have been motivated to use the microaggregation/clustering method of Laszlo in the method of Homayouni and Koike, because Laszlo teaches that the method is advantageous for the kinds of data sets analyzed by Homayouni and Koike.  Given that the method of Laszlo can be used for any kind of data, and that the method of Homayouni and Koike is amenable to using any kind of clustering and classification algorithm, said practitioner would have readily predicted that the combination would successfully result in a method wherein a classification tree was generated using the described steps.
Said practitioner also would have followed the teachings of Narula — regarding how to create a degree-constrained minimum spanning tree — and modified the method of Laszlo to create such a degree-constrained minimum spanning tree instead of an unconstrained minimum spanning tree.  Given that both Laszlo and Narula use Prim's algorithm to generate a minimum spanning tree, and that Narula explicitly teaches that adding the degree constraint is a straightforward modification to Prim's algorithm, said practitioner would have readily predicted that the modification would successfully result in a method of creating a degree-constrained minimum spanning tree for a set of points.
The inventions are therefore prima facie obvious.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The number of children being one less than the allowed degree, since every non-root node of the tree has one, and only one, edge to its parent.  A node cannot have multiple parents, because such a graph is not a tree.